                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-10169-SVW                                              Date      December 12, 2019
                   2:06-cr-00545-GHK
 Title             Uiese Mausali v. United States of America




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                                   N/A
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                              N/A                                                     N/A
 Proceedings:                 IN CHAMBERS re BRIEFING SCHEDULE - Defendant/Petitioner's Motion
                              to Vacate, Set Aside or Correct Sentence, pursuant to Title 28 USC 2255


       The Court, having received Defendant/Petitioner's Motion to Vacate, Set Aside or Correct
Sentence, pursuant to Title 28 USC 2255, hereby ORDERS the government to respond to no later than
February 10, 2020. The Court further ORDERS petitioner's reply shall be filed and served not later than
April 10, 2020.

         Hearing is set for April 27, 2020 at 1:30 p.m.




                                                                                                   :
                                                               Initials of Preparer              PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 1
